 AO 93 (Rev. 11/13) Search and Seizure Warrant



                                            UNITED STATES DISTRICT COURT
                                                                             for the
                                                                Middle District of Alabama

                    In the Matter ofthe Search of
                (Briefly describe the propero,to be searched
                         .6)the person by name and address)
                 or identi                                                             Case No. a     /1AVIJ
       One Priority Mail parcel addressed to Alex Marus, 8928
         Sonora Ave., Glendale, CA 91291 bearing tracking
                number 9405809699939934077981

                                                  SEARCH AND SEIZURE WARRANT
 To:         Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attomey for the government requests the search
 of the following person or property located in the            Middle           District of               Alabama
(identiji the person or describe the propert),to be searched and give its location):

     One Priority Mail parcel addressed to Alex Marus, 8928 Sonora Ave., Glendale, CA 91291 bearing tracking number
     9405809699939934077981




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identi.6)the person or describe the property to be seized):
    controlled substances, materials and documents reflecting the distribution of controlled substances through the U.S. Mails,
    including money and/or monetary instruments consisting of payment and/or proceeds relative to the distribution of controlled
    su bstances




             YOU ARE COMMANDED to execute this warrant on or before                    May 22, 2019        (not to exceed 14 days)
       Rif   in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution ofthe warrant, must prepare an inventory
as required by law and promptly return this warrant and inventoly to                       Wallace_Capel, Jr.
                                                                                                  (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay oftrial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
    0 for          days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:        6
City and state:             Montgomery, AL                                                Wallace Capel, Jr. Chief U.S. Magistrate Judge
                                                                                                       Printed name and title
